DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
Regarding claim 1 – A wireless transmit/receive unit (WTRU) comprising: a transceiver, and a processor, wherein: the processor and the transceiver are configured to send, to a first network node using a first radio access technology (RAT), a non-access stratum (NAS) access request message indicating that the WTRU can connect to both the first network node using the first RAT and a second network node using a second RAT, wherein the first RAT and the second RAT are different RATs, the transceiver is configured to receive, from the first network node using the first RAT, a NAS access accept message and a message comprising configuration information for the second RAT, and the transceiver is configured to connect to the second network node using the second RAT based on the received configuration information and communicate with both the first network node using the first RAT and the second network node using the second RAT.
Regarding claim 8 - A method comprising: sending, by a wireless transmit/receive unit (WTRU), to a first network node using a first radio access technology (RAT), a non-access stratum (NAS) access request message indicating that the WTRU can connect using both the first network node using the first RAT and a second network node using a second RAT, wherein the first RAT and the second RAT are different RATs, receiving, by the WTRU, from the first network node using the first RAT, a NAS access accept message and a message comprising configuration information for the second RAT, and connecting to a second network node using the second RAT based on the received configuration information and communicate with both the first network node using the first RAT and the second network node using the second RAT.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-14 are allowable over the prior art of record.

Conclusion

Claims 1-14 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Watfa et al. (US 2012/0182912 A1) discloses methods, apparatus, and systems for local internet protocol access connection handling during circuit switched fallback and handover.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"

Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.

John Pezzlo
4 March 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465